04/13/2021


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: AF 06-0090
                                                             if
                                   AF 06-0090
                                                                          APR 1 3 2021
                                                                       Bowen Greenw000
                                                                     Clerk of Supreme
                                                                                       Cour
                                                                        State of montan.9
 IN THE MATTER OF THE APPOINTMENT
 OF MEMBERS TO THE COMMISSION ON
 PRACTICE OF THE SUPREME COURT OF                                   ORDER
 THE STATE OF MONTANA




       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued March 19, 2021,
requesting that the Honorable Luke Berger conduct an election for appointment to the COP
among the resident members of the State Bar in COP Area C, and to certify to this Court
the results of that election.
       The election was held, and Judge Berger has certified the results to this Court. By
Rule this Court is obligated to appoint from a list ofthe top three candidates who received
votes in this region. The Court extends its gratitude to all attorneys who expressed an
interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice ofthe Supreme Court ofthe State of Montana:
       Area C:
       Brad Belke
       P.O. Box 4079
       Butte, MT 59702

Effective the date of this Order, Mr. Belke is appointed to a four-year term to expire on
April 1, 2025.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Luke Berger, to Brad Belke, to the State Bar
of Montana, to each member of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Commission on Practice.
                    "r-27-
      Dated this k.3 day of April, 2021.



                                                          Chief Justice




                                                          /#4
                                                   (46


                                                            Justices




                                          2